United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3568
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Deron E. Jackson,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 2009
                                Filed: October 26, 2009
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Deron Jackson pleaded guilty to aiding and abetting the possession of more than
five grams of cocaine base (commonly known as "crack" cocaine) with the intent to
distribute in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1) & (b)(1)(B). The
district court1 determined Jackson was a career offender and sentenced him to 262
months, which was the low end of the applicable advisory Guidelines range.




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
       Jackson appeals, asserting his sentence is unreasonable. He concedes the
district court committed no procedural errors, see Gall v. United States, 552 U.S. 38,
__, 128 S.Ct. 586, 597 (2007) (explaining the two-step procedural and substantive
review employed by the appellate courts in sentencing appeals), but contends the
district court abused its discretion in denying his request for a downward variance
because of the relatively minor nature of one of the predicate felonies that triggered
career offender status (the sale of one marijuana cigarette) and the substantial steps
Jackson had taken in the year before his conviction to pursue a career as a barber.

       The record reflects the district court properly considered Jackson's request for
a downward variance, but declined to vary downward. There is nothing to indicate
the district court failed to consider a relevant factor, gave significant weight to an
improper or irrelevant factor, or made a clear error of judgment in sentencing Jackson.
See United States v. Torres, 552 F.3d 743, 748 (8th Cir. 2009) (setting forth the
circumstances which can indicate a sentencing court has abused its discretion and
imposed an unreasonable sentence).

      We therefore affirm the judgment of the district court.
                      ______________________________




                                         -2-